DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022 has been entered.

Election/Restrictions
Previously withdrawn claims 25-33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-24 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 14, in lines 6-8, the limitation “the reinforcement-learned artificial intelligence diagnosing that a treatment of the lesion more proximal to the aortoiliac bifurcation can be terminated in a period of time that reduces burden on a surgeon and allows for a treatment of a lesion more distal to the aortoiliac bifurcation…” is recited, wherein Applicant sets forth in pg. 12 of their 10/28/22 filed response that support for the amendment to claim 14 can be found in paragraph [0111].  However, paragraph [0111] sets forth “When the treatment of the lesion proximal to the bifurcation is terminated rather easily in a relatively short time, the surgeon and the patient do not feel fatigue, and thus the surgeon can further maintain concentration, for example, on a time-consuming treatment of a lesion distal to the bifurcation, which may require additional time to reach the lesion distal to the bifurcation” and makes no mention of the reinforcement-learned artificial intelligence “diagnosing” that a treatment of the lesion more proximal to the aortoiliac bifurcation “can be terminated in a period of time that reduces burden on a surgeon and allows for a treatment of a lesion more distal to the aorotoiliac bifurcation..”.  Examiner notes that paragraphs [0263] and [0449] of the instant PG-Pub 2019/0117087 also make references to completing a procedure in a “time” (i.e. “diagnosis may be performed on the basis of information on the result of treatment such that..the procedure was complete in a shorter time than the scheduled time..”) and to the remuneration being associated with operation time (i.e. “The result of treatment may be provided to the reinforcement-learning as remuneration, but the remuneration may not be limited to the operation time…”), but the specification does not provide support for the reinforcement-learned artificial intelligence diagnosing that a treatment of the more proximal lesion can be terminated in a period of time that reduces burden on a surgeon and allows for a treatment of a lesion more distal to the aortoiliac bifurcation…”.  The claims therefore fail to comply with the written description requirement.  
With regards to claim 33, the last 5 lines set forth the limitation “determining an operation time, a number of medical devices, and a cost of the medical devices for the treating of the lesion…with the machine-learning algorithm”.  However, though paragraph [0267] of the corresponding PG-Pub does disclose that “information includes…nonclinical information such as…device cost…”, paragraph [0304] discloses that …reduction of burden on the patient and reduction of medical costs can be achieved by achieving treatment with relative certainty by efficiently using the catheter…” and paragraph [0449] discloses that “operation time, the number of devices used, and the cost of the device may also be used” for the renumeration, the specification does not provide support that the machine-learning algorithm determines an operation time, a number of medical devices, and a cost of the medical devices for the treating of the lesion more proximal and the treating of the lesion more distal  to the bifurcation.  The claim therefore fails to comply with the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 28, in lines 1-2, the limitation “wherein after treating the larger vessel diameter lesion, the treatment method comprising…” is recited.  However, claim 28 is dependent on claim 25, wherein claim 25 does not set forth any treatment of “the larger vessel diameter lesion”.  Therefore, it is unclear as to when the steps of claim 28 occur if it is not clear when the larger vessel diameter lesion is treated, which renders the scope of the claim indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-32 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US Pub No. 2014/0358123) in view of Reinhardt et al. (US Pub No. 2007/0092864) and Passerini et al. (US Pub No. 2021/0085397).
With regards to claim 25, Ueda et al. disclose a treatment method for treating a patient having a lesion in each of the left (104b) and right lower limb (104a) arteries (paragraph [0154], referring to a treatment method for treating treatment targets in both the lower limbs; Figures 9-10) connected via an aortoiliac bifurcation to an aorta, the treatment method comprising:
introducing a catheter (12, “outer catheter 14”) from an artery of an arm (106) of the patient, advancing and placing a catheter tip (12a) of the catheter to at least the aortailiac bifurcation  (i.e. “connection position Z between a right common iliac artery 228 and the left common iliac artery 214”) of the patient (paragraphs [0103], [0119]-[0121], [0127], [0129] ; Figures 1, 3, 4B, 9-10); and
inserting a therapeutic catheter (16, 18) into a lumen of the catheter (12, 14) positioned, projecting a therapeutic catheter tip of the therapeutic catheter (16) from the catheter (14) tip, and treating one of the lesions (X2) first (paragraphs [0154]-[0156]), and 
projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip to treat the other lesion (X1) second (paragraphs [0155]-[0161]; Figures 9-10).  
However, though Ueda et al. do disclose that their method comprises using diagnostic information (i.e. radiographic image obtained by radiography) to guide the treatment method (paragraphs [0125]-[0126]), Ueda et al. do not specifically disclose that their method comprises verifying with reinforcement-learned artificial intelligence which of the respective lesions is more proximal to the aortailiac bifurcation based on the diagnostic information on a patient.
Further, though Ueda et al. disclose that the order of treating the right light and the left leg can be optionally determined by the surgeon (paragraph [0155]), Ueda et al. do not specifically disclose that it is specifically the lesion more proximal to the aortoiliac bifurcation that is treated first and that the other lesion that is treated is the  lesion distal to the aortoiliac bifurcation.
Additionally, the above combined references do not specifically disclose that their method further comprises reducing operation times spent performing the treatment of the lesions in the left and right lower limb arteries of the patient by the treating of the lesion more proximal to the aortoiliac bifurcation first and then the treating of the lesion more distal to the aortoiliac bifurcation.
Reinhardt et al. disclose treatment planning methods and techniques that can be used during the treatment planning process for diseases (paragraph [0010]).  Their method comprise determining which airway path is leading closest to a region t (i.e. target region) such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region, wherein the airway tree is segmented form diagnostic information (i.e. image dataset) (paragraphs [0057], [0300]).  The target T may be specified by a set of coordinates, wherein the set T may be defined to contain all the coordinates of the pints that are contained within region t (paragraph [0301], note that there are multiple lesion locations/coordinates).  For every air-way tree segment , the distance to every point in T is computed, wherein computing the distance from multiple points within a given airway tree segment may be used to find the closest point on the surface of any airway tree segment to a given target t in cases of planning treatment of that target (paragraph [0305]; see Figures 1L, 4A).  The N shortest distances are found and for each point p within the airway tree that is associated with the N shortest distances found, the shortest path between the points q and p, where point q may be the origin of the airway tree (i.e. bifurcation) or any other user-defined point (paragraphs [0307]-[0308]; Figure 4A; note that the shortest path corresponds to a lesion point that is more proximal to the bifurcation based on diagnostic information (i.e. branch tree segmented from images) on a patient and determining that the lesion point proximal to the bifurcation is to be treated first (i.e. treat the target point closest to the bifurcation which is associated with the shortest path).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to the method of Ueda et al. comprise verifying which of the respective lesions is more proximal to the aortoiliac bifurcation based on the diagnostic information on a patient, and determining that a more lesion proximal to the aorotoiliac bifurcation is to be treated first (and thus have the lesion more proximal to the aortoiliac bifurcation that be treated first and consequently the “other lesion” that is treated be the lesion distal to the aortailiac bifurcation), as taught by Reinhardt et al., in order to provide a treatment plan wherein the path leading closest to a lesion is determined such that the region can be accessed by a medical device capable of traversing the airway tree, thus therapeutically linking a potential location for a therapeutic device to a target treatment region (paragraph [0300]).  Additionally and/or alternatively, it would have been obvious to try treating the lesion more proximal to the bifurcation first and then treating the lesion distal to the aortailiac bifurcation (see MPEP 2143) since 1) the sequence for treating the lesion is finite (i.e. two ways of treating the lesion comprising of either treating the proximal lesion first or the distal lesion first) and would yield predictable results (i.e. treatment of the lesions) and further, as taught/evidenced by Reinhardt, treating the more proximal lesion (i.e. lesion point associated with the shortest/closest path) has been previously identified by those of ordinary skill in the art as a solution for treatment planning.  
However, though the above combined references do disclose determining that the lesion more proximal to the aortoiliac bifurcation is to be treated first (i.e. the above combined references teach treating the more proximal lesion first, which inherently requires the above determination), the above combined references do not specifically disclose that the verification is with “with reinforcement-learned artificial intelligence”.
Passerini et al. disclose a method and system for non-invasive assessment and therapy planning for coronary artery disease from medical imaging data of a patient, wherein post-treatment (i.e. “post-Percutaneous Coronary Intervention (PCI)”) scenarios can be used to provide a treatment prediction output and treatment guidance, wherein the treatment guidance includes determining which stenosis segments should be treated (Abstract; paragraphs [0003], [0046], [0085]-[0090]; Figures 10 and 12).  Deep reinforcement-learning can be used to learn over time from user selections what should be the most desirable post-treatment scenarios (paragraph [0087], note that treatment guidance, which would including determining which stenosis segments to treat (and which in the above combined references includes determining which of the respective lesions is more proximal to the aortoiliac bifurcation and determining that the lesion more proximal to the aortoiliac bifurcation is to be treated first, etc.), is determined with reinforcement-learned artificial intelligence).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the verification about the treatment guidance of the above combined references, which includes performing the verification of which of the respective lesions is more proximal to the aortoiliac bifurcation, be performed with “reinforcement-learned artificial intelligence”, as taught by Passerini et al., in order to provide a determination of the most desirable post-treatment scenario (paragraph [0087]).  
With regards to the limitation “reducing operation times spent performing the treatment of the lesions in the left and right lower limb arteries of the patient by the treating of the lesion more proximal to the aortoiliac bifurcation first and then the treating of the lesion more distal to the aortoiliac bifurcation”, Examiner notes that the limitation is set forth that it appears that the reduction in the operation times is an inherent result of treating the more proximal lesion first and then treating the more distal lesion (i.e. “by the treating of the lesion more proximal..first and then the treating of the lesion more distal”, the reduction of operation times results).  Since the above combined references result in the treatment of the more proximal lesion first followed by the treatment of the more distal lesion, it would follow that, inherently, the reduction of operation times would result.  Therefore, the above combined references meet this limitation as performing the above steps inherently results in a reduction of the claimed operation times, as is set forth by Applicant in the claim.    
With regards to claim 26, Ueda et al. disclose that their method comprises treating the lesion more distal to the aortoiliac bifurcation with the catheter (12,14) (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 27, Ueda et al. disclose that their method comprises treating the lesion more distal to the aortoiliac bifurcation with the therapeutic catheter (16) (paragraphs [0155]-[0161]; Figures 9-10).
With regards to claim 28, Ueda et al. disclose that, wherein after treating the larger vessel diameter lesion, the treatment method comprises removing the therapeutic catheter (18) from the catheter (paragraph [0156], referring to the treatment device (18) used to treat the lesion X2 is caused to retreat from the outer catheter (14)); and treating the lesion more distal to the aortoiliac bifurcation with a second therapeutic catheter (16, 80) (paragraph [0158]; Figures 9-10).  
With regards to claim 29, Ueda et al. disclose that the catheter is a guiding catheter (14), the method comprising placing the catheter tip of the catheter to at least the aortoiliac bifurcation of the patient with a catheter assembly (12) including an inner catheter (16) inserted in a lumen of the guiding catheter (14) (paragraph [0089]; Figures 9-10).
With regards to claim 30, Ueda et al. disclose that their method further comprises acquiring image information of the patient and wherein the diagnostic information is image information of the patient (paragraphs [0125]-[0126], referring to the “radiographic image”).  Reinhardt et al. also discloses this limitation (paragraph [0057]).  	With regards to claim 31, Ueda et al. disclose that their method comprises acquiring image information of the patient and determining the lesion more proximal to the aorotoiliac bifurcation and the lesion more distal to the aortoiliac bifurcation from the acquired image information of the patient (paragraphs [0125]-[0126], referring to the “radiographic image”).  Reinhardt et al. also discloses this limitation (paragraph [0057]).  
With regards to claim 32, Reinhardt et al. disclose that their method further comprises detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves, and obtaining electromagnetic wave information on the patient based on a changed electromagnetic wave (paragraphs [0057], referring to the using CT, MR, ultrasound, etc. imaging modalities to acquire the volumetric dataset of images, wherein such acquiring of images would require obtaining EM wave (i.e. X-ray, MR or ultrasound waves) on the patient based on a changed electromagnetic wave (i.e. EM waves changed due to interaction with patient); identifying the lesion in each of the left and the right lower limb arteries from the electromagnetic wave information (paragraphs [0057], [0300], [0305], [0307]-[0308]; Figure 4A); and determining the lesion more proximal to the aortoiliac bifurcation and the lesion more distal to the aortoiliac bifurcation (paragraph [0305], [0307]-[0308]; Figure 4A, note that the shortest path, which is determined by computing distances, corresponds to a lesion point that is more proximal to the bifurcation based on diagnostic information (i.e. branch tree segmented from images which represents the electromagnetic wave informatoin) on a patient and determining that the lesion point proximal to the bifurcation is to be treated first (i.e. treat the target point closest to the bifurcation which is associated with the shortest path)).

Response to Arguments
Applicant's arguments filed 10/28/22 have been fully considered but they are not persuasive. 
With regards to the 35 USC 112(a) rejection in the previous Office action, Applicant asserts that the rejection should be withdrawn as the proposed amended claim 14 has support in paragraph [0111].  
Examiner respectfully disagrees and notes that paragraph [0111] does not provide support for the limitation “the reinforcement-learned artificial intelligence diagnosing that a treatment of the lesion more proximal to the aortoiliac bifurcation can be terminated in a period of time that reduces burden on a surgeon and allows for a treatment of a lesion more distal to the aortoiliac bifurcation…”.  Applicant is referred to the above 35 USC 112(a) rejection and further to the Advisory Action and Interview Summary mailed on 10/19/22 for further explanation as to how this limitation is still not supported by the specification.  
With regards to previously withdrawn claim 25, Examiner agrees that the election/restriction requirement should be removed.  Previously withdrawn claims 25-33 have been rejoined and examined.
With regards to claim 33, Examiner notes that the claim is rejected under 35 USC 112(a) as failing to comply with the written description requirement.  However, Examiner notes that the prior art does not teach or suggest determining an operation time, a number of medical devices and a cost of the medical device for the treating of the lesion more proximal  and the treating of the lesion more distal to the bifurcation after treating the more proximal lesion with the machine-learning algorithm associated with the reinforcement-learned artificial intelligence, in combination with the other claimed elements.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793